     Case: 1:20-cv-05956 Document #: 8 Filed: 10/14/20 Page 1 of 1 PageID #:517

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Tomi Tranchita
                                Plaintiff,
v.                                                     Case No.: 1:20−cv−05956
                                                       Honorable Sara L. Ellis
Kwame Raoul, et al.
                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 14, 2020:


        MINUTE entry before the Honorable Sara L. Ellis: Video hearing on plaintiff's
motion for temporary restraining order and preliminary injunction [5] set for 10/16/2020
at 10:00 a.m. Members of the public and media will be able to call in to listen to the
hearing. The call−in number is (571)353−2300, the meeting ID is 628244496. Counsel of
record will receive an email invitation prior to the start of the video hearing with
instructions to join the video conference. Persons granted remote access to proceedings
are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in
sanctions, including removal of court issued media credentials, restricted entry to future
hearings, denial of entry to future hearings, or any other sanctions deemed necessary by
the Court. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
